Citation Nr: 0407214	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  03-02 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of an injury to the right eye.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran had active service from January 1942 to September 
1945. 

This appeal arises from an August 2001 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Jackson, Mississippi, which determined that that new and 
material evidence had not been submitted to reopen a claim 
for service connection for residuals of an injury to the 
right eye.  

In September 2003, the veteran appeared and testified at a 
videoconference hearing that was conducted by Mary Gallagher, 
who is the Veterans Law Judge responsible for making a 
determination in this case.


FINDINGS OF FACT

1.  In an unappealed decision, dated in December 2000, the RO 
determined that new and material evidence had not been 
presented to reopen a claim of entitlement to service 
connection for residuals of an injury to the right eye.

2.  The evidence received since the RO's December 2000 
decision, which was not previously of record, and which is 
not cumulative of other evidence of record, bears directly 
and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim. 


CONCLUSION OF LAW

New and material evidence has been received since the RO's 
December 2000 decision which determined that new and material 
evidence had not been presented to reopen a claim of 
entitlement to service connection for residuals of an injury 
to the right eye; the claim for residuals of an injury to the 
right eye is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2003) 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material

A review of the claims file shows that the RO initially 
denied the veteran's claim of entitlement to service 
connection for residuals of an injury to the right eye in 
July 1946.  There was no appeal, and this decision became 
final.  See 38 U.S.C.A. § 7105(c).  In May 2000, the veteran 
filed to reopen his claim for service connection for 
residuals of an injury to the right eye, and in December 2000 
the RO denied the claim.  There was no appeal to the RO's 
December 2000 decision, and that decision therefore became 
final.  Id. 

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  

In February 2001, the veteran filed to reopen the claim.  In 
August 2001, the RO denied the claim after determining that 
new and material evidence had not been presented.  The 
veteran has appealed.  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

The definition of "new and material evidence" was revised, 
but the revision applies to claims for benefits received by 
VA on or after August 29, 2001.  66 Fed. Reg. 45620, 45629 
(August 29, 2001).  As the veteran's claim was received 
before that date, the new definition does not apply in this 
case.

The most recent and final denial of this claim was the RO's 
decision dated in December 2000.  Therefore, the Board must 
determine if new and material evidence ha s been submitted 
since the RO's December 2000 decision.  See 38 U.S.C.A. 
§ 5108.  When determining whether the evidence is new and 
material, the specified basis for the last final disallowance 
must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

The evidence of record at the time of the RO's December 2000 
decision included the veteran's service medical records.  
These records included reports, dated in or after March 1945 
which showed that the veteran was treated for multiple 
laceration wounds to his face and left mouth, and "traumatic 
conjunctivitis, right eye" after an aerial bomb exploded 
near him.  A report, dated April 15, 1945, indicated that he 
was returned to duty with diagnoses of otitis media, left, 
and lacerations to the right forehead (there was no diagnosis 
for the right eye).  The veteran's separation examination 
report, dated in September 1945, indicated that he had 20/20 
vision in the right eye, and that there were "no objective 
abnormalities" of the eyes.  

The veteran's discharge showed that his awards included the 
Purple Heart.  The Board further notes at this point that, as 
the veteran's awards include the Purple Heart, participation 
in combat is established.  His statements and testimony 
regarding the claimed eye injury must therefore be accepted 
to the extent that they are consistent with the 
circumstances, conditions, and hardships of his service.  See 
38 U.S.C.A. § 1154(b).  However, the Court has held that 38 
U.S.C.A. § 1154 does not alter the fundamental requirements 
of a current disability or a medical nexus to service.  
Kessel v. West, 13 Vet. App. 9, 16 (1999); see also Libertine 
v. Brown, 9 Vet. App. 521 (1996).  

The post-service medical evidence included VA and non-VA 
treatment reports dated between 1946 and 2000.  A report from 
F.D. Hollowell, M.D., dated in March 1945 (this date appears 
to be in error; the report was received by the RO in March 
1946) showed that the veteran had 20/20 vision in his right 
eye.  Neither this report nor a March 1946 VA examination 
report contained a diagnosis of a right eye disorder.  

The next medical evidence received was in the form of VA 
outpatient treatment reports, dated in 2000, which included a 
June 2000 report that contained notations of "OD [right eye] 
blindness due to infection and vitreous leak," and that the 
right eye had red sclera and opaque cornea.  

Finally, records and reports from E.G. Egger, M.D., dated 
between 1991 and 2000, show that, in May 1991, it was noted 
that the veteran had glaucoma that was diagnosed in 1980, 
that he had past right eye surgery for cataracts, and that he 
wore glasses.  A March 1993 report noted that the veteran had 
undergone extracapsular cataract extraction with insertion of 
posterior chamber lens implant, right eye, about two years 
ago.  The diagnosis was chronic glaucoma, right eye, not 
controlled on maximum medical therapy.  Another March 1993 
report noted that the veteran underwent fistulization and 
trephination of the sclera, right eye, with iridectomy for 
glaucoma.  The first report of an inservice right eye injury 
was in a February 2000 report that noted "[Patient] states 
that OD was injured in the military in 1943."  The various 
2000 reports contain diagnoses that included optic nerve 
disorder, atrophy, glaucomatous disccuppin, "cataract, 
after, obscurring (sic) vision OU" (both eyes), pseudophakia 
OU, and "endophthalmitis, other, panuveitis OD."

At the time of the RO's December 2000 denial of the claim, 
there was no competent evidence showing that the veteran had 
residuals of a right eye injury that were related to his 
service.  

Evidence received since the RO's December 2000 decision 
includes VA outpatient treatment reports dated in 2002; 
reports dated between 1991 and 2001 from Dr. Egger (some of 
which were associated with the claims file before the RO's 
December 2000 decision); and reports dated between 2000 and 
2002 from three other private health care providers.  
Overall, these reports show that the veteran has received 
ongoing treatment for right eye symptoms, with diagnoses that 
largely mirror those contained in the aforementioned reports 
from Dr. Eggers.  Of particular note, a statement from Sammy 
Rose, O.D., received in July 2002, states:

In regards to [the veteran], it is my 
opinion that the original accident in 
1945 from a bomb blast resulted in 
problems throughout his life in 
subsequent endophthamolitis, corneal 
scar[r]ing and resultant eye melt of the 
right eye.  If I can be of further help, 
please call me at Coleman Eye Center.

The claims file also contains a several lay statements, to 
include written statements and oral testimony from the 
veteran's wife, who essentially testified that the veteran 
was having right eye problems when she met him in 1947.  

This medical evidence was not of record at the time of the 
RO's December 2000 decision, is not cumulative, and is 
"new" within the meaning of 38 C.F.R. § 3.156.  The Board 
further finds that this evidence is material.  In particular, 
even though Dr. Rose did not indicate that he had reviewed 
the veteran's claims file, his statement is competent 
evidence showing that the veteran currently has residuals of 
a right eye injury due to his service.  The Board therefore 
finds that the submitted evidence bears directly and 
substantially upon the issue at hand, that this evidence is 
probative of the issue at hand, and is material.  See e.g., 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
claim is therefore reopened.  

II.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In light of the result here, (the 
Board has reopened the veteran's claim, and directed that 
additional development be undertaken) the Board finds that a 
detailed discussion of the VCAA is unnecessary.  Any 
potential failure of VA in fulfilling its duties to notify 
and assist the veteran in the reopening of this claim is 
essentially harmless error.  See Conway v. Principi, No. 03-
7072 (Fed. Cir. Jan. 7, 2004).  Therefore, any further 
discussion of whether VA has complied with the VCAA at this 
time would be premature.  


ORDER

Having submitted new and material evidence, the claim of 
entitlement to service connection for residuals of an injury 
to the right eye is reopened; the appeal is granted to this 
extent only and is subject to the following development.  


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 

In Part I, the Board determined that new and material 
evidence had been presented to reopen a claim for service 
connection for residuals of an injury to the right eye.  

The veteran has not yet been afforded a VA examination 
covering his right eye symptoms, nor has a VA etiological 
opinion been obtained.  The appellant is hereby notified that 
it is the appellant's responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED for 
the following actions:

1.  The RO should request an examination 
of the veteran to determine the nature 
and extent of any and all right eye 
disorders.  For each diagnosis, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., a likelihood of 50 percent or 
greater) that the diagnosis is the result 
of a right eye injury that was incurred 
during active duty.  The examiner should 
provide a rationale for all opinions.  
The claims folder must be provided to the 
examiner for review.

2.  Thereafter, the RO should conduct a de 
novo review of the claim of entitlement to 
service connection for residuals of a right 
eye injury.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



